Name: Commission Regulation (EEC) No 1214/93 of 18 May 1993 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 93No L 123/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1214/93 of 18 May 1993 fixing the premiums to be added to the import levies on cereals, flour and malt 1993, as regards floating currencies, should be used to calculate the levies ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 15 (6) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 5 thereof; Whereas the premiums to be added to the levies on cereals and malt were fixed by Commission Regulation (EEC) No 3874/92 (4) and subsequent amending Regula ­ tions ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 17 May HAS ADOPTED THIS REGULATION : Article 1 The premiums referred to in Article 15 of Regulation (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt coming from third countries shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 390, 31 . 12. 1992, p. 121 . No L 123/919 . 5. 93 Official Journal of the European Communities ANNEX to the Commission Regulation of 18 May 1993 fixing the premiums to be added to the import levies on cereals, flour and malt A. Cereals and flour (ECU/tonne) Current 1st period 2nd period 3rd period CN code 5 6 7 8 0709 90 60 0 0 0 0 0712 90 19 0 0 0 0 1001 10 00 0 0 0 0 1001 90 91 0 7,11 7,11 10,87 1001 90 99 0 7,11 7,11 10,87 1002 00 00 0 0 0 0 1003 00 10 0 0 0 5,45 1003 00 20 0 0 0 5,45 1003 00 80 0 0 0 5,45 1004 00 00 0 0 0 0 1005 10 90 0 0 0 0 1005 90 00 0 0 0 0 1007 00 90 0 0 0 0 1008 10 00 0 0 0 0 1008 20 00 0 0 0 0 1008 30 00 0 0 0 0 1008 90 90 0 0 0 0 1101 00 00 0 9,95 9,95 15,22 B. Malt (ECU/tonne) Current 1st period 2nd period 3rd period 4th period CN code 5 6 7 8 9 1107 10 11 0 12,66 12,66 19,35 19,35 1107 10 19 0 9,46 9,46 14,46 14,46 1107 10 91 0 0 0 9,70 9,70 1107 10 99 0 0 0 7,25 7,25 1107 20 00 0 0 0 8,45 8,45